 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Baltimore News American Division, The HearstCorporation and Baltimore Typographical UnionNo. 12. Case 5-CA 8061June 28, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JLNKINSANI PNELLOOn June 14, 1977, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding.' The Board found, in agreement withAdministrative Law Judge Thomas A. Ricci, that Re-spondent violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act, as amended, when in1976 it bypassed the Charging Party, the collective-bargaining representative of Respondent's composingroom employees, and dealt directly with its employ-ees by offering and paying them, in return for theirearly retirement, pension and retirement benefits ex-ceeding those provided for in the applicable collec-tive-bargaining agreement. In addition, the Boardadopted the Administrative Law Judge's recommend-ed Order which required Respondent, inter alia, tooffer reinstatement to those employees unlawfully in-duced to retire early and to provide backpay.Thereafter, on January 9, 1979, the United StatesCourt of Appeals for the Fourth Circuit issued a De-cision in which it granted enforcement to the Board'sOrder relating to the violations of Section 8(a)(5) and(I) of the Act.2In agreeing with the Administrative Law Judgeand the Board that Respondent's conduct violatedthe Act, the court noted that in fashioning a proposedremedy the Administrative Law Judge concluded thatthe measure of interim earnings would include thepayments made to any employee by Respondent inthe form of preferred benefits under the pension plan,including any single or lump sum payments. How-ever, inasmuch as the Administrative Law Judge'sproposed Order, adopted by the Board, did not "ad-dress the issue of interim earnings and benefits in anydefinitive fashion," the court remanded the case tothe Board and directed that the Board's Order beamended to provide specifically: (1) that paymentsreceived by employees who retired under the unlaw-fully altered early retirement scheme be included ini230 NLRB 216 (1977).1 590 F.2d 554 (4th Cir. 1979). Although the cases were argued separately.the court's decision enforced in like manner the Board's Order in this caseand its Order in The A. S. Abell Comnpanv, 230 NLRB 17 (1977). whichinvolved the same issues.the measure of interim earnings for any of those em-ployees returning to work pursuant to the offer ofreinstatement required in the Board's Order, and (2)that if an employee, who retired pursuant to the un-lawfully altered early retirement plan, received bene-fits under the plan in excess of his gross backpay, he isto be required to repay that excess amount to Re-spondent as a condition of his reinstatement.On March 9, 1979, the associate executive secretaryof the Board advised the parties that they might filestatements of position with respect to issues raised bythe remand. Thereafter, the General Counsel, theCharging Party, and Respondent filed statements otposition, and Respondent filed a response to the Gen-eral Counsel's statement of position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In view of the court's remand in this proceeding.we shall modify our previous Order in accordancewith the court's opinion and directions.3ORDERPursuant to Section 10(c) of the National l.aborRelations Act, as amended, the National Labor Rela-tions Board adopts, as modified below, the Order pre-viously issued and hereby orders that the Respon-dent. The Baltimore News American Division, TheHearst Corporation, Baltimore, Maryland, its officers,agents. successors, and assigns, shall take the actionset forth in the Administrative Law Judge's originalrecommended Order, as so modified:I. Add the following at the end of paragraph 2(a):"If a retired employee received payments pursuantto the above-mentioned early retirement plan whichexceed the amount of his gross backpay. said em-ployee shall be required to repay that excess amountto the Respondent as a condition of' his reinstatementpursuant to this Order."2. Add the following at the end of paragraph 2(b):"Interim earnings for an employee who was unlaw-fully induced to retire early but who desires to returnto work pursuant to this Order shall include any pay-ments received pursuant to the early retirementplan."' In their respective statements of position, the parties raise numerousquestions concerning the manner in which compliance with the Board's Or-der, as enforced by the court, is to be effectuated. hese matters should beresolved in the backpay proceeding which eidently has not yet been initi-ated by the Regional Director. Sec. 102.52 of the Board's Rules and Regula-tions, Series 8, as amended. Accordingly, we shall defer passing on thesematters until such time as the applicable backpay procedures have beenexhausted. See Sees. 102.52 102.59 of the Board's Rules and Regulations,Series 8, as amended.243 NLRB No. 40170